Citation Nr: 1516303	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as sarcoidosis, to include as due to asbestos exposure during active duty service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1973 to August 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This issue was previously before the Board in July 2012 and was remanded for further development.  Specifically, the Board requested a VA examination be provided.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The VBMS system includes additional evidence, including VA treatment records, which have not yet been initially considered by the AOJ.  However, the file includes a March 2015 written statement from the Veteran's representative waiving AOJ consideration of this evidence.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In January 2014, the Veteran filed a new claim to reopen entitlement to service connection for genital herpes.  Accordingly, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 





FINDING OF FACT

The Veteran's currently diagnosed sarcoidosis and asthma did not begin during, or for several years after, his active duty service, and were not otherwise related to his service, including his exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, claimed as sarcoidosis, to include as due to any asbestos exposure during active service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for a respiratory disorder.  He has consistently reported he experienced symptoms of sore throat, sinus infections, and breathing difficulties since his separation from active duty service.  He also reported he was exposed to asbestos during his active duty service while removing piping related to heating equipment in the boiler rooms.  The Veteran's service treatment records reflect he worked in the boiler rooms.  Therefore, the Board finds he was likely exposed to asbestos during his active duty service.  However, mere exposure to asbestos is not a disability upon which benefits may be granted.  Instead, the evidence must establish the Veteran currently has a respiratory disorder related to his in-service exposure to asbestos.

The Veteran's service treatment records reflect he reported symptoms of difficulty breathing and chest pain in August and November of 1978.  However, in physical examinations associated with his complaints, the Veteran's chest and lungs were noted to be normal.  No chronic respiratory disease was diagnosed.

In April 1981, a few months before his separation from active service, an x-ray of the Veteran's chest was conducted.  The radiographic report indicated while there was slight thickening of both apical pleura, there was no evidence of any acute lung process.  On his separation examination that same month, the Veteran's lungs and chest were noted to be in normal condition.  On the accompanying report of medical history the Veteran indicated he experienced symptoms of shortness of breath and pain or pressure in chest during his active duty service.  The reviewing medical professional noted the Veteran reported tightness in his chest in 1978, but no etiology for these symptoms was found, and no reoccurrence was noted.  Therefore, although the Veteran sought treatment for symptoms of a respiratory disease during his active duty service, no chronic disease or disorder was diagnosed.

Post-service medical records do not reflect the Veteran was diagnosed with a chronic respiratory disorder for several years after his separation from active service.  The Veteran reported that he sought treatment with Dr. Cunanan shortly after his separation from service, but these medical records were no longer available.  The Veteran submitted the billing information and notes from Dr. Cunanan he had in his possession, however these records only reflect he was treatment for prostate concerns and acute sinusitis, and do not reflect any treatment for a chronic respiratory disorder.

Instead, during a January 1991 VA examination, the Veterans respiratory system was found to be normal on physical examination.  He had normal breath sounds with no wheezing, and denied experiencing a chronic cough.  The examiner specifically opined residuals of exposure to asbestos were not found, providing evidence against the Veteran's appeal.

A chest x-ray from March 1993 found diffuse interstitial markings with probable right hilar adenopathy, results which the reviewing physician opined were compatible with sarcoidosis.  Subsequent medical records included in the claims file confirm the Veteran was first diagnosed with sarcoidosis in approximately 1993.  Therefore, the medical record reflects the Veteran first developed a chronic respiratory disorder of sarcoidosis more than a decade after his separation from active duty service, providing additional evidence against his appeal.

A chest x-ray was repeated in January 1994 which found continued diffuse course pattern pulmonary markings.  However, the reviewing physician found the hilar and mediastinal regions were within normal limits, and opined there was "no apparent interval change since March."

The medical records reflect the Veteran continued to receive medical treatment for his diagnosed sarcoidosis throughout the period on appeal, including taking prednisone.  However, these medical treatment records do not relate the Veteran's currently diagnosed sarcoidosis to his active duty service.

A chest CT from August 2008 reflected a small linear area of density in the right lung.  The reviewing radiologist opined this pattern probably represented scarring or atelectasis, and indicated it was not the typical appearance for interstitial lung disease, including fibrosis.


In December 2012, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including his exposure to asbestos, as well as personally interviewed and examined the Veteran.  She indicated the Veteran was diagnosed with asthma in the early 1990s and sarcoidosis in March 1993.  A chest x-ray was conducted which revealed no evidence of acute cardiopulmonary disease.  The examiner opined these chest scan results suggested the Veteran's sarcoidosis was well controlled with medical therapy, and his asthma was in medical remission.

The examiner then opined the Veteran's diagnosed respiratory disorders were less likely than not related to his active duty service.  Regarding his asthma, she explained his asthma was not diagnosed until more than ten years after his separation from active service.  Additionally, asthma caused an inflammatory change to the lungs, while asbestosis results in a restrictive airway changes.  Therefore, asthma is not related to any exposure to asbestos.

Regarding his diagnosed sarcoidosis, the examiner explained the Veteran's chest x-ray was normal at separation from active service, and he was not diagnosed with sarcoidosis for more than ten years after.  Additionally, she noted asbestosis was a restrictive airway disease without specific formation of granuloma.  Radiographic findings of asbestosis reveal small bilateral parenchymal opacities, results which were not found in scans of the Veteran's chest.  Instead, she explained the Veteran's chest x-rays revealed hilar and mediastinal abnormalities, patterns that are not associated with asbestosis.  Because the examiner provided a negative nexus opinion and a complete rationale, her report provides probative evidence against the Veteran's appeal.

Medical records since 2012 reflect the Veteran continues to see his private pulmonologist to monitor his diagnosed sarcoidosis.  In April 2014, the Veteran's private physician completed a respiratory conditions disability benefits questionnaire (DBQ), reflecting the Veteran had decreased results on pulmonary function testing.  However, these medical records, including the April 2014 DBQ, do not contain any medical opinion relating the Veteran's currently diagnosed respiratory disorders to his active duty service.
Based on all of the foregoing, the evidence does not establish the Veteran developed a chronic respiratory disorder during his active duty service.  Instead, the earliest medical evidence of a chronic respiratory disorder is from more than a decade after his separation from active duty service.  The VA examiner's report provided a probative opinion that the Veteran's currently diagnosed respiratory disorders were not otherwise related to his active duty service, and the claims file does not contain any medical opinion to the contrary.  Accordingly, the elements of service connection are not met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The Board notes recent VA treatment records suggest the Veteran continued to receive private treatment from his physician regarding his respiratory function, the most recent treatment records of which are not included in the claims file.  However, this same physician submitted a recent April 2014 DBQ reflecting the Veteran's current respiratory severity.  Additionally, the evidence does not suggest these additional treatment records from the private physician include any nexus opinion, and therefore are not relevant to the reason the Veteran's claim is denied.  Accordingly, there was no prejudice to the Veteran in adjudicating his appeal.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

Entitlement to service connection for a respiratory disorder, claimed as sarcoidosis, to include as due to any asbestos exposure during active service, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


